Citation Nr: 1447685	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

3.  Entitlement to service connection for osteoporosis, claimed as a breakdown of the spinal column, to include as due to herbicide exposure.

4.  Entitlement to service connection for removal of the right kidney, also claimed as chronic kidney disease and renal cell carcinoma.

5.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

6.  Entitlement to service connection for hypogonadism, also claimed as a drop in testosterone, to include as due to herbicide exposure.

7.  Entitlement service connection for erectile dysfunction, to include as due to herbicide exposure and secondary to diabetes mellitus, type II, or major depressive disorder.

8.  Entitlement to service connection for peripheral neuropathy, upper extremities, to include as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for peripheral neuropathy, lower extremities, to include as secondary to diabetes mellitus, type II.

10.  Entitlement to service connection for sigmoid and small bowel resection.

11.  Entitlement to service connection for removal of the small and large intestines.

12.  Entitlement to service connection for leg spasms.

13.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Michael J. Brown


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009, January 2011, April 2011, and July 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased evaluations for diabetes mellitus, type II and major depressive disorder, service connection for osteoporosis, removal of the right kidney, skin cancer, hypogonadism, erectile dysfunction, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for service connection for sigmoid and small bowel resection, removal of the small and large intestine, and leg spasms be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for sigmoid and small bowel resection have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for removal of the small and large intestines have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for leg spasms have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In a statement received in August 2011, the Veteran's representative expressed his intent to withdraw the issues of service connection for sigmoid and small bowel resection, removal of the small and large intestine, and leg spasms.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.


ORDER

The appeal as to the issue of entitlement to service connection for sigmoid and small bowel resection is dismissed.

The appeal as to the issue of removal of the small and large intestine is dismissed.

The appeal as to the issue of entitlement to service connection for leg spasms is dismissed.


REMAND

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge on September 19, 2014.  On August 25, 2014 the Veteran's representative submitted a written request to the RO that the hearing be rescheduled due to the representative having a scheduling conflict.  Therefore, the Board finds that the Veteran had good cause for missing the September 2014 hearing and that he should therefore be scheduled for a new hearing.  Therefore, a remand is required in this case. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a VLJ, as the docket permits.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


